Citation Nr: 0206223	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  99-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to additional rehabilitation services, to include 
educational services, under the provisions of Title 38, 
United States Code, Chapter 31.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1997.  This appeal arises from a determination in 
March 1999 by the Department of Veterans Affairs (VA), 
regional office (RO) in Seattle, Washington.

The veteran testified before the undersigned at a hearing in 
Seattle, Washington, in December 2000.


FINDINGS OF FACT

1.  With Chapter 31 rehabilitation services, the veteran 
achieved the program goal in her Individual Written 
Rehabilitation Plan of obtaining and maintaining employment 
as a caseworker.

2.  Having achieved her program goal, the veteran no longer 
has an employment handicap.


CONCLUSION OF LAW

Entitlement to an additional program of rehabilitation 
services, to include educational services, under the 
provisions of Title 38, United States Code, Chapter 31, is 
not warranted.  38 U.S.C.A. §§ 3100, 3101 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 21.35, 21.40, 21.51, 21.70, 21.84, 21.94 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the March 1999 
interruption letter and the June 1999 statement of the case 
(SOC) of the laws and regulations governing entitlement to 
Chapter 31 benefits.  The Board concludes that the 
discussions in the letter and the SOC adequately informed the 
appellant of the evidence needed to substantiate her claim 
and complied with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the veteran has provided testimony before the 
undersigned, and her Vocational Rehabilitation and Counseling 
folder has been obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The purposes of training and rehabilitation programs for 
veterans with service-connected disabilities are to provide 
for all services and assistance necessary to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment. 38 U.S.C.A. § 3100 (West 1991 & Supp. 
2001).

A person shall be entitled to a rehabilitation program under 
the terms and conditions of Chapter 31 if she is a veteran 
who has a service-connected disability rated at 20 percent or 
more and is determined by VA to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102 (West 
1991 & Supp. 2001); 38 C.F.R. § 21.40 (2001).

The term "employment handicap" means an impairment of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with her abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 1991 & Supp. 2001); 38 
C.F.R. § 21.35 (2001).

An employment handicap does not exist when the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2)(iii) (2001).

The goal of a vocational rehabilitation program is to: (1) 
Evaluate and improve the veteran's ability to achieve a 
vocational goal; (2) Provide services needed to qualify for 
suitable employment; (3) Enable the veteran to achieve 
maximum independence in daily living; (4) Enable the veteran 
to become employed in a suitable occupation and to maintain 
suitable employment.  38 C.F.R. § 21.70(a) (2001).

In the case of a veteran for whom achievement of a vocational 
goal is feasible, a vocational rehabilitation program 
includes services to assist the veteran to become, to the 
maximum extent feasible, employable and to obtain and 
maintain suitable employment.  38 C.F.R. § 21.70(b)(1)(ii).  
Decisions on the duration of periods for attaining vocational 
goals are made in the course of development and approval of 
an Individualized Written Rehabilitation Plan (IWRP).  38 
C.F.R. § 21.70(c).

The purposes of the IWRP are to: (1) Identify goals and 
objectives to be achieved by the veteran during the period of 
rehabilitation services which will lead to the point of 
employability; (2) Plan for placement of the veteran in the 
occupational field for which training and other services will 
be provided; (3) Specify the key services needed by the 
veteran to achieve the goals and objectives of the plan.  38 
C.F.R. § 21.84(a) (2001).

An IWRP will include a statement of long-term rehabilitation 
goals, which shall include one vocational goal for a veteran 
with an employment handicap.  38 C.F.R. § 21.84(b)(1)(i).

The veteran, the counseling psychologist, or the vocational 
rehabilitation specialist may request a change in the plan at 
any time.  38 C.F.R. § 21.94 (2001).  A change in the 
statement of a long-range goal may only be made following a 
re-evaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when: (1) 
Achievement of the current goal(s) is no longer reasonably 
feasible; (2) The veteran's circumstances have changed or new 
information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) The veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94(b).

In the veteran's case, her compensable service connected 
disabilities include status post cholecystectomy and duodenal 
ulcer with helicobacter pylori infection, evaluated as 10 
percent disabling, vascular headaches, evaluated as 10 
percent disabling, and beta thalassemia trait, evaluated as 
10 percent disabling.  Her noncompensable service connected 
disabilities include oral ulcers and disastasis hernia.  Her 
combined disability rating is 30 percent.

In June 1997, the Chicago RO completed a vocational 
assessment of the veteran in connection with her application 
for a program of rehabilitation services.  At that time, the 
veteran stated that she was interested in becoming a 
caseworker with "DCFS" or working with youthful offenders.  A 
counseling psychologist found that she had an employment 
handicap, which was not serious.  An IWRP for the veteran was 
developed for the veteran and signed by her in June 1997.  
The objective in the IWRP was that the veteran would obtain 
the degree of Bachelor of Science in Social Psychology.  The 
program goal in the IWRP was that the veteran would obtain 
and maintain employment as a caseworker.

The record reveals that, in June 1997, the veteran received 
the degree of Bachelor os Science in Social Psychology.  She 
subsequently attempted unsuccessfully to obtain employment in 
Illinois.  In December 1998, the veteran notified VA that she 
and her family had relocated to the Seattle, Washington, 
area.  In February 1999, the veteran informed VA that she was 
not interested in employment services but requested that, 
through the Chapter 31 vocational rehabilitation program, VA 
pay her expenses to obtain a master's degree in psychology.  
She stated that she was already enrolled in a master's 
program.  The veteran stated that the employment 
opportunities in the psychology field were very limited for a 
person with a bachelor's degree only, and that she wanted to 
be competitive in the job market in any place she may live in 
the future.  The rehabilitation counselor closed her case for 
her failure to report for counseling and overall reluctance 
to cooperate.  The RO determined that, as the veteran had 
completed her educational goal in the IWRP, she was currently 
employable, and that while employment assistance could be 
offered, no additional educational assistance was available 
under Chapter 31.

The veteran testified at a hearing before the undersigned in 
December 2000.  She reported that employment as a caseworker 
generally required either a master's degree or at least six 
months of experience in the position, and that she had been 
unable to obtain experience since she did not have a master's 
degree.  She testified that she had been employed since 
August 2000 as a case manager with Catholic Community 
Services.  She obtained this job on the condition that she 
complete her master's in order to retain the position.  At 
the hearing, the veteran submitted a written statement from 
J.L.H., Ph.D., the Clinical Supervisor of Catholic Community 
Services.   Dr. H. indicated that the veteran was employed on 
a one-year contingency contract, with continued employment 
dependent on her completing her master's degree.  She also 
stated that:

There are very few jobs available in 
social services that do not require a 
master's degree.  Those jobs that don't 
require a master's degree are very low 
paid and have little opportunity for 
advancement without further education.

The veteran also submitted a statement from J.L.L., Ph.D., an 
Assistant Professor of Psychology at Chapman University.  Dr. 
L. stated that the veteran aspired to be employed as a mental 
health counselor, engaged in assessment, psychotherapy, and 
consultation, and that the State of Washington required a 
master's degree for certification or licensure as a mental 
health counselor.  Dr. L. indicated that the veteran did not 
wish to be employed at an entry level (bachelor's degree) 
position such as case manager.

While the veteran has argued that she was unable to obtain 
employment as a caseworker due to her lack of experience or 
master's degree, she was hired in that capacity pending 
completion of her degree.  She was thus receiving the 
required experience necessary to obtain another position, 
even though the job itself required her to complete her 
master's degree.  In other words, she seemed to have solved 
the "master's or experience" problem when she obtained the 
position at Catholic Community Services, because even if she 
did not go on to complete her master's degree, she would at 
least have gained the work experience as a caseworker that 
would make it possible to obtain another such position in the 
future.  Furthermore, the veteran has not presented evidence 
that the position of caseworker in the State of Washington 
requires a master's degree.  On the contrary, Dr. L.'s 
statement indicates that it does not.

In effect, the veteran has requested that her IWRP be amended 
and the long-range goal be changed from caseworker to mental 
health counselor.  However, under 38 C.F.R. § 21.94, the 
program goal may be changed only if it is no longer feasible, 
and that is not the case with the veteran, as she 
successfully achieved the program goal of caseworker, and as 
noted above, her work experience should obviate the need for 
a master's degree at least in obtaining another caseworker 
position, which is the goal that her IWRP contemplated.  

There is an additional reason that the veteran is not 
entitled to an expanded or additional program of 
rehabilitation services, to include educational services, 
under Chapter 31.  38 C.F.R. § 21.51(f)(2)(iii) provides that 
an employment handicap does not exist when the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  

Because the veteran has been able to obtain employment in an 
occupation, caseworker, which is consistent with her pattern 
of abilities, aptitudes and interests, and is successfully 
maintaining such employment, she no longer has an employment 
handicap and, as such, is not entitled to rehabilitation 
services under Chapter 31.  Though the record reflects that 
current employment may be contingent on her obtaining an 
advanced degree, the overall record reflects that her current 
educational level and experience qualify her for an 
occupation consistent with her abilities. 

For the reasons stated above, entitlement to an additional 
program of rehabilitation services, to include educational 
services, under the provisions of Title 38, United States 
Code, Chapter 31, is not established.  38 U.S.C.A. §§ 3100, 
3101; 38 C.F.R. §§ 20.20, 21.35, 21.51, 21.70, 21.84, 21.94.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).








ORDER

Entitlement to additional rehabilitation services, to include 
educational services, under the provisions of Title 38, 
United States Code, Chapter 31, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

